Filed:   April 4, 2003

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                              No. 02-7727
                            (CA-02-1051-AM)



Ahmad Muhammad,

                                                Petitioner - Appellant,

          versus


Joseph Brooks, Warden,

                                                 Respondent - Appellee.



                               O R D E R



     The court amends its opinion filed March 12, 2003, as follows:

     On the cover sheet, section 4 -- the decided date is corrected

to read “March 13, 2003.”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7727



AHMAD MUHAMMAD,

                                            Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1051-AM)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahmad Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmad Muhammad seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.   28 U.S.C. § 2253(c)(1) (2000).   When, as here,

a district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Muhammad has not made the requisite

showing.   Accordingly, we deny Muhammad’s motion for a certificate

of appealability and dismiss the appeal. See Miller-El v. Cockrell,

    U.S.      , 2003 WL 431659, *10 (U.S. Feb. 25, 2003) (No. 01-

7662).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                 3